DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of a growth habitat structure , an irrigation system, and an atmospheric water generation system of claim 19 must be shown or the feature(s) canceled from the claims.  Examiner notes the specification in para [0035] recites “the AWG system may be integrated with one or more carbon dioxide filtration/capture modules, one or more greenhouse modules, …”, however the specification or the drawings do not clearly disclose the greenhouse with growth habitat structure , an irrigation system, and an atmospheric water generation system of claim 19.   Examiner notes a plant growth habitat is illustrated in figure 6, however the plant growth habitat does not show any of the specific claimed structural elements of claim 19, and a description of a structure of claim 19 is not provided in the specification.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19,21,27,29,31,33,38 are rejected under 35 U.S.C. 103 as being unpatentable over White(WO 2012/162545A2) taken together with Forkosh(7942011).
	White teaches in figure 13 a greenhouse comprising a growth habitat structure(384) for sustaining controlled atmospheric conditions there, wherein the growth habitat structure comprises one of more sidewalls comprising a covering material at least partially enclosing the growth habitat structure, an irrigation system(conduit including pump 396 for providing generated water to hydroponic table 386) for providing water to a growth medium(386) within the growth habitat structure, and an air/water generation system(392) for providing water(from water vapor conduit 390) to the irrigation system.  White is silent as to the atmospheric water generation system comprising an atmospheric air intake mechanism defining an atmospheric air stream between an air intake and an air exhaust, a controlled air circulation mechanism defining an air circulation loop, wherein the air circulation loop is separated from the atmospheric air stream, and a fluid desiccant circulation loop defining a closed desiccant loop for a fluid desiccant, wherein the closed desiccant circulation loop intersects the atmospheric air stream and the air circulation loop to extract water vapor from the atmospheric air stream and to evaporate water vapor into the air circulation loop, and a condenser positioned within the air circulation loop and configured to condense water vapor from the air circulation loop into liquid water for provision to the irrigation system.  Forkosh teaches an atmospheric water generation system comprising a water vapor consolidation system(figure 1) configured to consolidate water vapor into a controlled air stream comprising an atmospheric air intake mechanism defining an atmospheric air stream(19) between an air intake(16) and an air exhaust(18), a controlled air circulation mechanism defining an air circulation loop(airflow 38 between inlet 34 and outlet 36), wherein the air circulation loop is separated from the atmospheric air stream, and a fluid desiccant circulation loop(using pumps 26 and 40) defining a closed desiccant circulation loop for a fluid desiccant(fluid desiccant from collection chamber(12) and liquid desiccant from sprayers(22)), wherein the closed desiccant circulation loop intersects the atmospheric air stream and the closed air circulation loop to extract water from the atmospheric air stream and to evaporate water vapor into the air circulation loop, and a condenser(54 with condensing contact surface 56) positioned within the air circulation loop and configured to condense water vapor from the air circulation loop into liquid water and to collect the liquid water(using storage tank 60).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an atmospheric water generation system as defined by Forkosh, including an atmospheric water intake mechanism, controlled air circulation mechanism defining an air circulation loop, and fluid desiccant circulation loop, with an air circulation loop separated from the atmospheric air stream, so that an air/water generation system of White includes an air circulation loop and fluid desiccant circulation loop, providing for collection of water from atmospheric water vapor in place of collection of water from plants within the growth habitat structure.  
	White taken together with Forkush further teaches wherein the covering material comprises one or more rigid panels.  White taken together with Forkush further teaches wherein the atmospheric water generation system is at least partially enclosed within a portable enclosure connected with the growth habitat structure.  White taken together with Forkush further teaches wherein the fluid desiccant circulation loop additionally comprises a desiccant cooling mechanism(heat exchanger 28 in Forkush) configured to cool the fluid desiccant prior to connecting the fluid desiccant with the atmospheric air stream, and a desiccant heating mechanism(heat exchanger 48 in Forkush configured to heat the fluid desiccant prior to contacting the fluid desiccant with the air circulation loop.  White taken together with Forkush further teaches an absorption desiccant column(12) configured to contact the fluid desiccant with the atmospheric air stream and an evaporation desiccant column(14) configured to contact the fluid desiccant with the air circulation loop.  White taken together with Forkush further teaches wherein the growth habitat structure comprises a plurality of lobes collectively defining a star shape.  White taken together with Forkush further teaches wherein the growth medium is soil. 
Claims 20,34,35 are rejected under 35 U.S.C. 103 as being unpatentable over White(WO 2012/162545A2) taken together with Forkosh(7942011) in view of Chinese reference(CN203675747U).
White taken together with Forkush teaches all of the limitations of claim 20 but is silent as to wherein the covering material comprises one or more integrated lamps.  Chinese reference teaches in figure 1 a greenhouse including one or more sidewalls comprising a covering material enclosing the greenhouse, wherein the covering material comprises one or more integrated lamps(6) It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a covering material of White including one or more integrated lamps to providing effective lighting conditions to the growth habitat structure of White.  
White taken together with Forkush teaches all of the limitations of claim 34 but is silent as to a control computing system configured to regulate environmental conditions within the growth habitat structure, and one or more sensors positioned within the growth habitat structure to monitor the environmental conditions within the growth habitat structure, wherein the one or more sensors are in communication with the control computing system.  Chinese reference teaches in figure 1 a greenhouse including a control computing system(single chip system 7) to regulate environmental conditions, and one or more sensors(temp sensor 3, CO2 sensor 4) within the greenhouse to monitor environmental conditions. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a control computing system and one or more sensors positioned within the growth habitat structure of White, the one or more sensors in communication with the control computing system to provide automated control of environmental conditions within the growth habitat structure.  White taken together with Forkush in view of Chinese reference further teaches wherein the one or more sensors are selected from moisture sensors, temperature sensors, carbon dioxide sensors, oxygen sensors, or humidity sensors.  
Allowable Subject Matter
Claims 22-26,28,30,32,36,37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 recites “a first flexible protecting layer, wherein the first flexible protecting layer is one or transparent or translucent , a second flexible protecting layer, a plurality of photovoltaic elements forming a photovoltaic array, wherein the photovoltaic array is positioned between the first flexible protecting layer and the second flexible protecting layer and is configured to collect sunlight through the first flexible protecting layer, and a plurality of light emitting diode (LED) elements forming an LED array, wherein the LED array is positioned between the first flexible protecting layer and the second flexible protecting layer and is configured to emit light through at least one of the first flexible protecting layer or the second flexible protecting layer, and wherein the plurality of LED elements receive electrical power from the plurality of photovoltaic elements”.  White teaches a growth habitat structure including a covering material, however White does not teach or suggest the covering material comprises  a first flexible protecting layer, wherein the first flexible protecting layer is one or transparent or translucent , a second flexible protecting layer, a plurality of photovoltaic elements forming a photovoltaic array, wherein the photovoltaic array is positioned between the first flexible protecting layer and the second flexible protecting layer and is configured to collect sunlight through the first flexible protecting layer, and a plurality of light emitting diode (LED) elements forming an LED array, wherein the LED array is positioned between the first flexible protecting layer and the second flexible protecting layer and is configured to emit light through at least one of the first flexible protecting layer or the second flexible protecting layer, and wherein the plurality of LED elements receive electrical power from the plurality of photovoltaic elements.  Claims 23-26 depend on claim 22 and hence would also be allowable upon incorporation of claim 22 into claim 19.
Claim 28 recites “wherein the fluid desiccant circulation loop comprises at least one desiccant column configured to contact the fluid desiccant with the atmospheric air stream and the air circulation loop, and wherein the desiccant column is configurable between: an absorption configuration in which the armospheric air stream flows through the desiccant column to contact the fluid desiccant such that the fluid desiccant absorbs water vapor from the atmospheric air stream, and an evaporation configuration in which the air circulation loop flows through the desiccant column to contact the fluid desiccant such that water evaporates from the fluid desiccant into the air circulation loop”.  Forkush teaches a desiccant column and an evaporation column, however Forkush does not teach or suggest wherein the fluid desiccant circulation loop comprises at least one desiccant column configured to contact the fluid desiccant with the atmospheric air stream and the air circulation loop, and wherein the desiccant column is configurable between: an absorption configuration in which the armospheric air stream flows through the desiccant column to contact the fluid desiccant such that the fluid desiccant absorbs water vapor from the atmospheric air stream, and an evaporation configuration in which the air circulation loop flows through the desiccant column to contact the fluid desiccant such that water evaporates from the fluid desiccant into the air circulation loop.
Claim 30 recites “wherein the fluid desiccant heating mechanism comprises a solar heating mechanism”.  Forkush teaches a fluid desiccant heating mechanism including a heat exchanger, however Forkush does not teach or suggest a fluid desiccant heating mechanism comprising a solar heating mechanism.  
Claim 32 recites “wherein the atmospheric water generation system additionally comprises a membrane desorption system, wherein the membrane desorption system comprises a porous membrane separating the fluid desiccant circulation loop on a first side of the porous membrane from a liquid water circulation loop on a second side of the porous membrane, and wherein the membrane desorption system is configured to migrate water from the fluid desiccant circulation loop through the porous membrane to the liquid water circulation loop”.  Forkush teaches a desiccant column and an evaporation column, however Forkush does not teach or suggest wherein the atmospheric water generation system additionally comprises a membrane desorption system, wherein the membrane desorption system comprises a porous membrane separating the fluid desiccant circulation loop on a first side of the porous membrane from a liquid water circulation loop on a second side of the porous membrane, and wherein the membrane desorption system is configured to migrate water from the fluid desiccant circulation loop through the porous membrane to the liquid water circulation loop.  
Claim 36 recites “wherein the atmospheric water generation system additionally comprises a carbon dioxide capture system configured to remove carbon dioxide gas from the atmospheric air stream”.  Forkush teaches a desiccant column and an evaporation column, however Forkush does not teach or suggest wherein the atmospheric water generation system additionally comprises a carbon dioxide capture system configured to remove carbon dioxide gas from the atmospheric air stream.  Claim 37 depends on claim 36 and hence would also be allowable upon incorporation of claim 36 into claim 19”.  

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 11, 2022